DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  line 21, and lines 25 and 26 of claim 1 appear to be missing the word "of".  For the purpose of the office action, the respective limitations will be treated as they state each of the plurality of light reflectors.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 8 recites the limitation "the plurality of solar cells" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 11 recites the limitation "the first light reflective film".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. ("How to improve the performance of dye-sensitized solar cell modules by light collection") in view of O'Neill et al. (US 2018/0040757), or in the alternative, claims 1-3, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. ("How to improve the performance of dye-sensitized solar cell modules by light collection") in view of O'Neill et al. (US 2018/0040757) and Gonsiorawski (US 7,238,878).
	Regarding claim 1, Zhang discloses a solar cell module comprising: a first solar cell and a second solar cell, the first solar cell and the second solar cell being adjacent one another in a first direction (Fig. 1), a plurality of light reflectors including a first light reflector disposed above surfaces of the first solar cell and the second solar cell (Fig. 1; abstract L8-9), each of the plurality light reflectors being elongated (Fig. 1) and including a light reflective film (page 419, right column, section 4, line 5) and an insulating component (page 419, right column, section 4, line 4), a protective component that covers the surfaces of the first solar cell and the second solar cell (Fig. 2; page 419, right column, section 4, fourth paragraph, line 3), wherein each of the plurality of light reflectors is disposed along only the first direction; not disposed along a direction orthogonal to the first direction; and not disposed between the first solar cell and the second solar cell when the surfaces of the first solar cell and the second solar cell are viewed from a normal direction, such that none of the light reflectors contained in the solar cell module extend along the direction orthogonal to the first direction or are disposed between the first solar cell and the second solar cell (Fig. 1).
	Zhang does not explicitly disclose an encapsulant between the first solar cell, the second solar cell, and the first light reflector and the protective component.
	O'Neill discloses a solar cell module and further discloses an encapsulant between a first solar cell, a second solar cell, a light reflector, and a protective component ([0057] L2-3).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an encapsulant, as disclosed by O'Neill, between the first solar cell, the second solar cell, the first light reflector, and the protective component of Zhang, because as evidenced by O'Neill, the use of an encapsulant in a solar cell module amounts to the use of a known component/material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including an encapsulant in the solar cell module of Zhang based on the teaching of O'Neill.
	While modified Zhang does disclose an interconnect between the first solar cell and the second solar cell along the x direction (Zhang - Fig. 1, page 417, right column, section 2, line 4 - page 418, left column, line 1); modified Zhang does not explicitly disclose the interconnect connecting a front surface of the first cell and a back surface of the second solar cell.
	O'Neill discloses a solar cell module and further discloses an interconnect between the first solar cell and the second solar cell, the interconnect connecting a front surface of the first cell and a back surface of the second solar cell (Fig. 6).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the interconnect of modified Zhang such that it connects a front surface of the first cell and a back surface of the second solar cell, as disclosed by O'Neill, because as taught by O'Neill, the configuration amounts to a known structural arrangement in the art, and one of ordinary skill would have a reasonable expectation of success when forming the interconnect of modified Zhang such that it connects a front surface of the first cell and a back surface of the second solar cell based on the teaching of O'Neill.
	Modified Zhang does not explicitly disclose the light reflective film has an uneven structure in which a recessed portion and a protruding portion are repeated in a direction crossing a longitudinal direction of each of the plurality of light reflectors, a tangential direction of at least part of a ridge line of the protruding portion and longitudinal direction of a part of each of the plurality of light reflectors intersect when the first solar cell and the second solar cell are viewed in a plan view, the part of each of the plurality of light reflectors including the at least part of the ridge line, and the ridge line of the protruding portion in the uneven structure is zigzag when light receiving surfaces of the first solar cell and the second solar cell are viewed in the normal direction.
	O'Neill discloses a solar cell module and further discloses a light reflector being elongated and including a light reflective film (34 - [0042]) and an insulating component (32 - [0044]); and further discloses the light reflector with an uneven structure in which a recessed portion and a protruding portion are repeated in a direction crossing a longitudinal direction of the light reflector, and the ridge line of the protruding portion in the uneven structure is zigzag when a light receiving surface of the solar cell is viewed in the normal direction (Fig. 2).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the light reflector of modified Zhang with an uneven structure including a light reflective film and an insulating component, as disclosed by O'Neill, because as evidenced by O'Neill, the use of an uneven structure including a light reflective film and an insulating component amounts to the use of known components in the art for their intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when forming the light reflector of modified Zhang with the structure disclosed based on the teaching of O'Neill.
	Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the light reflector of modified Zhang such that the light reflector has an uneven structure in which a recessed portion and a protruding portion are repeated in a direction crossing a longitudinal direction of the light reflector, as disclosed by O'Neill, because such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Further, with regard to the limitation requiring "a tangential direction of at least part of a ridge line of the protruding portion and longitudinal direction of a part of the light reflector intersect when the first solar cell and the second solar cell are viewed in a plan view, the part of the light reflector including the at least part of the ridge line", such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	If the shape disclosed in Fig. 2 of O'Neill is not considered a zigzag structure, Gonsiorawski discloses a light reflector used in a solar cell module in a zigzag shape (Fig. 7).  As evidenced by Gonsiorawski, the use of a zigzag shape for a light reflector in a solar cell module is known in the art, and one of ordinary skill would have a reasonable expectation of success when forming the light reflector of O'Neill with a zigzag shape based on the teaching of Gonsiorawski. As set forth above, such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Regarding claim 2, modified Zhang discloses all the claim limitations as set forth above.
	While modified Zhang does disclose the bias angle B can be "tuned" to the particular installation conditions of the PV module, optionally balancing orientation and seasonality; and further discloses the PV module manufacturer evaluates the conditions of a particular installation site and selects the light redirecting film article having a reflectorized microstructure bias angle best suited for those conditions (O'Neill - [0068]); modified Zhang does not explicitly disclose the maximum angle satisfying the relationships claimed.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the first light reflector of modified Zhang with a maximum angle satisfying the relationships claimed because as taught by O'Neill, the bias angle B can be "tuned" to the particular installation conditions of the PV module, optionally balancing orientation and seasonality; and further discloses the light redirecting film article is selected having a reflectorized microstructure bias angle best suited for the conditions of a particular installation site (O'Neill - [0068]).
	Additionally, such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Regarding claim 3, modified Zhang discloses all the claim limitations as set forth above.
	While modified Zhang does not explicitly disclose the vertex angle of the protruding portion is at least 115 degrees and at most 125 degrees, such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Regarding claim 7, modified Zhang discloses all the claim limitations as set forth above.
	While modified Zhang does disclose the bias angle B can be "tuned" to the particular installation conditions of the PV module, optionally balancing orientation and seasonality; and further discloses the PV module manufacturer evaluates the conditions of a particular installation site and selects the light redirecting film article having a reflectorized microstructure bias angle best suited for those conditions (O'Neill - [0068]); modified Zhang does not explicitly disclose an angle formed by two adjacent straight lines constituting the ridge line of the protruding portion that is zigzag is at least 150 degrees and at most 160 degrees.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the light reflector of modified Zhang such that an angle formed by two adjacent straight lines constituting the ridge line of the protruding portion that is zigzag is at least 150 degrees and at most 160 degrees, because as taught by O'Neill, the bias angle B can be "tuned" to the particular installation conditions of the PV module, optionally balancing orientation and seasonality; and further discloses the light redirecting film article is selected having a reflectorized microstructure bias angle best suited for the conditions of a particular installation site (O'Neill - [0068]).
	Additionally, such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Regarding claim 10, modified Zhang discloses all the claim limitations as set forth above.  Modified Zhang further discloses the first light reflector is disposed along a straight side in a peripheral portion of the first solar cell and the second solar cell (Zhang - Fig. 1), the straight side and a longitudinal direction of the first light reflector are parallel when the surfaces of the first solar cell and the second solar cell are viewed in the normal direction (Zhang - Fig. 1), and the tangential direction of the at least part of a ridge line of the protruding portion and the straight side intersect when the surfaces of the first solar cell and the second solar cell are viewed in the normal direction (O'Neill - Fig. 2).
Claims 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. ("How to improve the performance of dye-sensitized solar cell modules by light collection") in view of O'Neill et al. (US 2018/0040757) as applied to claim 1 above, and further in view of Kim et al. (US 2014/0116495), or in the alternative, claims 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. ("How to improve the performance of dye-sensitized solar cell modules by light collection") in view of O'Neill et al. (US 2018/0040757) and Gonsiorawski (US 7,238,878) as applied to claim 1 above, and further in view of Kim et al. (US 2014/0116495).
	Regarding claim 8, modified Zhang discloses all the claim limitations as set forth above. 
	While modified Zhang does disclose the first solar cell and the second solar cell are coplanar and spaced apart from each other (Zhang - Fig. 1), modified Zhang does not explicitly disclose wherein on a side facing back surfaces of the first solar cell and the second solar cell, the first light reflector extends across two of the plurality of solar cells that are adjacent.
	Kim discloses a solar module and further discloses a light reflector between first and second solar cells, and on a side facing back surfaces of the first solar cell and the second solar cell, the light reflector extends across two of the plurality of solar cells that are adjacent (256 in relation to 101 in Fig. 7).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the first light reflector of modified Zhang such that the light reflector extends across two of the plurality of solar cells that are adjacent, as disclosed by Kim, because as evidenced by Kim, the structural arrangement amounts to the use of a known configuration in the art, and one of ordinary skill would have a reasonable expectation of success when forming the first light reflector of modified Zhang such that it extends across two of the plurality of solar cells that are adjacent based on the teaching of Kim.
	Regarding claim 9, modified Zhang discloses all the claim limitations as set forth above.
	Modified Zhang does not explicitly disclose the first light reflector only partially overlaps the first solar cell and the second solar cell in a thickness direction of the solar cell module.
	Kim discloses a solar module and further discloses a light reflector between first and second solar cells, and the light reflector only partially overlaps the first and second solar cell in a thickness direction of the solar cell module (256 in relation to 101 in Fig. 7).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the light reflector of modified Zhang such that the light reflector only partially overlaps the first and second solar cell in a thickness direction of the solar cell module, as disclosed by Kim, because as evidenced by Kim, the structural arrangement amounts to the use of a known configuration in the art, and one of ordinary skill would have a reasonable expectation of success when forming the first light reflector of modified Zhang such that it only partially overlaps the first and second solar cells in a thickness direction of the solar cell module based on the teaching of Kim.
	Regarding claim 11, modified Zhang discloses all the claim limitations as set forth above.  
	While modified Zhang discloses a back surface protective component (Zhang - page 419, right column, section 4, fourth paragraph, line 3), modified Zhang does not explicitly disclose the light reflective film faces the back surface protective component.
	Kim discloses a solar module and further discloses a light reflector between first and second solar cells, and on a side facing back surfaces of the first solar cell and the second solar cell, the light reflector extends across two of the plurality of solar cells that are adjacent (256 in relation to 101 in Fig. 7).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the first light reflector of modified Zhang such that the light reflector extends across two of the plurality of solar cells that are adjacent, as disclosed by Kim, because as evidenced by Kim, the structural arrangement amounts to the use of a known configuration in the art, and one of ordinary skill would have a reasonable expectation of success when forming the first light reflector of modified Zhang such that it extends across two of the plurality of solar cells that are adjacent based on the teaching of Kim.

Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 7-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAMIR AYAD/Primary Examiner, Art Unit 1726